DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-15 with species election of the patient having a triple negative status in the reply filed on July 1, 2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden to search all claims together.  This is not found persuasive because search and examination of claims 1-50 drawn to six distinct inventive groups would impose a serious burden on the examiner if the restriction were not required.
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 1-50 are currently pending in the instant application. Claims 12 and 16-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species/elections, there being no allowable generic or linking claim. Accordingly, claims 1-11 and 13-15 are under examination on the merits in the instant case.

Drawings
The drawings are objected to because Figures 3-4 and 6-7 fail to distinctly identify two different subject groups in the graphs as both groups are identified by the same, indistinguishable symbols/colors. 
See for instance the following copied from Figure 3.

    PNG
    media_image1.png
    73
    398
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-9 depend from claim 5 and recite “wherein the telomerase inhibitor is imetelstat”. It is noted that claim 5 already recites the “wherein” limitation. Hence, it is unclear why the duplicate limitation is recited in claims 7-9.
Claims 10-11 recite additional method steps but fail to particularly point out and distinctly claim when the additional steps should be performed in relation to claim 1. 
Claims 10-11 fail to particularly point out the purpose of performing the additional method steps. That is, the claims fail to distinctly claim how the additional method steps relate to the “method of treating a patient that has myelofibrosis”. 
Claim 11 recites “one or more known standards.”  It is unclear which “known standards” are referred to by the limitation. 
Claims 13-15 recite that hTERT expression level is assessed after telomerase inhibitor administration. The claims, however, fail to particularly point out and distinctly claim the purpose of hTERT expression level assessment method step. 
Claim 15 recites “altering the dosage of the telomerase inhibitor, the frequency of dosing, or the course of therapy” without particularly claiming how the dosage, frequency, and course of therapy should be altered, thereby rendering the claim indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 10, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baerlocher et al. (The New England Journal of Medicine, 2015, 373:920-928, applicant’s citation).
Baerlocher teaches a method of treating a patient having essential thrombocythemia and myelofibrosis comprising administering imetelstat at “9.4 mg per kilogram intravenously”, wherein the patient “who had a complete hematologic response received a dose every 2 weeks or less frequently”. See pages 921-923.
Baerlocher reports, “Three patients had no mutation” in JAK2, MPL, and CALR. (emphasis added). See the description for the cross in Table 1.
	Baerlocher discloses that imetelstat is prepared “as a tridecasodium salt”. See Supplementary Background.
	Baerlocher discloses, “Telomere length was assessed” during the treatment and “evaluated as a potential indicator of response.” See page 9 of Supplementary Appendix. 
	Accordingly, claims 1-3, 5-6, 10, and 15 are described by Baelocher et al. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baerlocher et al. (The New England Journal of Medicine, 2015, 373:920-928, applicant’s citation) in view of Tefferi et al. (Journal of Clinical Oncology, 2016, 34(15), 2016 Annual Meeting of the American Society of Clinical Oncology, Abstract number TPS7079), Mosoyan et al. (Leukemia, 2017, 31:2458-2467), and Bassett et al. (US 2014/0155465 A1, applicant’s citation).
Baerlocher teaches a method of treating a patient having essential thrombocythemia and myelofibrosis (MF) comprising administering imetelstat at “9.4 mg per kilogram intravenously”, wherein the patient “who had a complete hematologic response received a dose every 2 weeks or less frequently” (emphasis added). See pages 921-923.
Baerlocher reports, “Three patients had no mutation” in JAK2, MPL, and CALR. (emphasis added). See the description for the cross in Table 1.
	Baerlocher discloses that imetelstat is prepared “as a tridecasodium salt”. See Supplementary Background.
	Baerlocher discloses, “Telomere length was assessed” during the treatment and “evaluated as a potential indicator of response.” See page 9 of Supplementary Appendix. 
Baelocher does not teach “every 2 weeks or less frequently” is every 3 weeks. 
Tefferi reports that intravenous administration of “9.4 mg/kg” imetelstat sodium “every 3 weeks” can be beneficial to MF patients having “refractory/relapsed disease after JAK inhibitor therapy” such as ruxolitinib. (emphasis added). See the entire abstract.
Mosoyan reports that “imetelstat treatment led to a significant decrease in hTERT”, whose protein expression is undetectable at day 11 post-treatment. See page 2461; Figure 4a.
Bassett teaches a method of treating hematological cancer by administering imetelstat to a subject who is determined to have “50th percentile or less of a relative telomerase length range” in a biological sample, wherein such subject is deemed to “benefit from treatment with telomerase inhibitor therapy”. See paragraphs 0009-0010; claims 1-7, 9, and 20.
It would have been obvious to one of ordinary skill in the art before the effective filing date to also apply Baerlocher’s imetelstat sodium-based MF treatment method that treats a patient who has “no mutation” in JAK2, MPL, and CALR to a patient population who previously received “JAK inhibitor therapy” and is now “refractory/relapsed” by administering imetelstat sodium at 9.4 mg/kg “evert 3 weeks”. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because one of ordinary skill in the art would have reasonably deemed that Tefferi’s 9.4 mg/kg imetelstat-based MF treatment method known to be useful for treating MF patients having “refractory/relapsed disease after JAK inhibitor therapy” when administered “every 3 weeks” would be applicable to an MF patient having “no mutation” in JAK2, MPL, and CALR, because Baerlocher reported that the MF patient having “no mutation” can be treated with  9.4 mg/kg imetelstat at the frequency of “every 2 weeks or less frequently”, thereby overlaps with the MF treatment regimen disclosed by Tefferi thus would have been reasonably deemed that Tefferi’s treatment regimen would be applicable to an MF patient having “no mutation” status. Further, one of ordinary skill in the art would have assessed hTERT expression levels prior to and after imetelstat treatment with a reasonable expectation of success in order to determine imetelstat treatment effects, because “a significant decrease in hTERT” was an art-recognized effect of imetelstat treatment as reported by Mosoyan, whose Figure 4a suggests a reasonable expectation of success in observing at least 50% reduction in hTERT expression by imetelstat treatment compared to prior to treatment. Furthermore, one of ordinary skill in the art would have been motivated to determine whether a biological sample of the MF patient to be treated with imetelstat has “50th percentile or less of a relative telomerase length range” in order to increase the efficacy of imetelstat because such cancer patient was deemed to “benefit from treatment with telomerase inhibitor therapy” as taught by Bassett thus determining the relative telomerase length would have been an obvious patient selection criterion.
Accordingly, claims 1-11 and 13-15 taken as a whole would have been prima facie obvious before the effective filing date. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature/abstract idea without significantly more. The claims recite the natural correlation that naturally occurring negative triple status in a subject having myelofibrosis (MF) correlates with telomerase inhibitor-mediated treatment effects. The claims also recite abstract idea of determining whether a patient has a triple negative status; “determining average relative telomerase length”; “analyzing the relative length of telomeric nucleic acids in target cells”; identifying a patient “as having an average relative telomerase length”; “selecting a patient”; and “assessing hTERT expression level”, all of which occur in the mind. 
The judicial exceptions recited in the claims are not integrated into a practical application because the abstract idea that is performed in the human mind, thus a mental process, is used for another judicial exception, which is the natural law that the triple-negative MF patients correlates with telomerase inhibitor-mediated treatment effects. That is, the instant claims recite a mere instruction to apply the abstract idea for the natural correlation that a triple-negative MF status in a subject naturally correlates with the subject’s response to a telomerase inhibitor. Hence, implementing the mental processes (abstract idea) recited in the instant claims does not integrate the abstract idea into a practical application. Furthermore, the generically claimed method step of administering a generic telomerase inhibitor or imetelstat at any dose as claimed in claims 1-6, 10-11, and 13-15 or the specifically claimed dose/dosing regimen as in claims 7-9 are not integrated into a practical application because imetelstat treatment at 9.4 mg/kg every three weeks is not specifically tailored to the instantly claimed patient population who is triple-negative but instead also applies to MF patients having one or more of mutations in JAK2, MPL, and CALR as evidenced by the teachings of Baerlocher et al. (The New England Journal of Medicine, 2015, 373:920-928, applicant’s citation) and Tefferi et al. (Journal of Clinical Oncology, 2016, 34(15), 2016 Annual Meeting of the American Society of Clinical Oncology, Abstract number TPS7079). 
The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exceptions because the additionally recited method step of administering the telomerase inhibitor at the specific dose of 9.4 mg/kg was already known and recognized for MF treatment as evidenced by Baerlocher et al. (The New England Journal of Medicine, 2015, 373:920-928, applicant’s citation) and Tefferi et al. (Journal of Clinical Oncology, 2016, 34(15), 2016 Annual Meeting of the American Society of Clinical Oncology, Abstract number TPS7079). Further, dose optimization of a therapeutic agent was routine and well-established in the art thus specific doses/dosing schedule recited in the instant claims are not sufficient to amount to significantly more than the judicial exceptions. 
“[C]onducting clinical trials to test for an optimal dose for a drug ‘is generally a routine process[‘].” Eli Lilly and Co. v. Teva Pharmaceuticals USA, Inc., 619 F.3d 1329, 1342 (Fed. Cir. 2010). “In Mayo, the application of the natural law was merely routine optimization of drug dosage to maximize therapeutic effect.” (emphasis added). Ariosa Dignostics, Inc. v. Sequenom, Inc., 809 F.3d 1282, 1293 (Fed. Cir. 2015) (Dyk, J., concurring).
In view of the foregoing, it is concluded that claims 1-11 and 13-15 are not patent eligible under §101.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-30 of U.S. Patent No. 9,200,327 B2 in view of Baerlocher et al. (The New England Journal of Medicine, 2015, 373:920-928, applicant’s citation), Tefferi et al. (Journal of Clinical Oncology, 2016, 34(15), 2016 Annual Meeting of the American Society of Clinical Oncology, Abstract number TPS7079), and Mosoyan et al. (Leukemia, 2017, 31:2458-2467).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are encompassed and rendered obvious by the ‘327 patent claims drawn to a method of treating a patient having “a hematological cancer” comprising administering “Imetelstat”. It would have been obvious to practice the ‘327 patent claims in an MF patient having “no mutation” in JAK2, CALR, and MPL because it was known in the art that imetelstat at 9.4 mg/kg every 2 weeks or less frequently was known to be useful for treating an MF patient having “no mutation” in JAK2, CALR, and MPL as reported by Baerlocher, and because Tefferi’s MF treatment regimen of imetelstat at 9.4 mg/kg every 3 weeks not only falls within the scope of Baerlocher’s disclosed treatment regimen but also was determined to be effective. Further, one of ordinary skill in the art would have been motivated to use the treatment regimen to the “no mutation” MF patient who has relapsed after JAK inhibitor therapy in view of Tefferi’s disclosure as explained in the §103 rejection above, which is fully incorporated by reference herein thus will not be repeated. Furthermore, assessing telomerase length and hTERT expression after imetelstat treatment was a known methodology as evidenced by Baerlocher and Mosoyan thus inclusion of the assessment method steps would have been obvious.

Claims 1-11 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27, 30-53 of U.S. Patent No. 9,375,485 B2 in view of Baerlocher et al. (The New England Journal of Medicine, 2015, 373:920-928, applicant’s citation), Tefferi et al. (Journal of Clinical Oncology, 2016, 34(15), 2016 Annual Meeting of the American Society of Clinical Oncology, Abstract number TPS7079), Mosoyan et al. (Leukemia, 2017, 31:2458-2467) and Bassett et al. (US 2014/0155465 A1, applicant’s citation).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are encompassed and rendered obvious by the ‘485 patent claims drawn to a method of treating a patient having myelofibrosis comprising intravenously administering “9.3 mg/kg” or “9.5 mg/kg” of a telomerase inhibitor, which is “imetelstat”. It would have been obvious to one of ordinary skill in the art to practice the ‘485 patent claims in an MF patient having “no mutation” in JAK2, CALR, and MPL because it was known in the art that imetelstat was known to be useful for treating an MF patient having “no mutation” in JAK2, CALR, and MPL as reported by Baerlocher, wherein “about 9.4 mg/kg imetelstat” as claimed in the instant case reads on “9.3 mg/kg” or “9.5 mg/kg” imetelstat claimed in the ‘485 patent claims. Further, it would have been obvious to administer imetelstat at 9.4 mg/kg every three weeks to an MF patient having “no mutation” in JAK2, CALR, and MPL because it was known in the art that imetelstat at 9.4 mg/kg every 2 weeks or less frequently was known to be useful for treating an MF patient having “no mutation” in JAK2, CALR, and MPL as reported by Baerlocher, and because Tefferi’s MF treatment regimen of imetelstat at 9.4 mg/kg every 3 weeks not only falls within the scope of Baerlocher’s disclosed treatment regimen but also was determined to be effective. Further, one of ordinary skill in the art would have been motivated to use the treatment regimen to the “no mutation” MF patient who has relapsed after JAK inhibitor therapy in view of Tefferi’s disclosure as explained in the §103 rejection above, which is fully incorporated by reference herein thus will not be repeated. Furthermore, assessing telomerase length and hTERT expression after imetelstat treatment was a known methodology as evidenced by Baerlocher, Mosoyan, and Bassett thus inclusion of the assessment method steps would have been obvious.

Claims 1-11 and 13-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 10, 16, 23, 31, 33, 35, 37, 43-45, 52-54, 59, 65-67, and 117 of copending U.S. Application No. 17/088,303 in view of Baerlocher et al. (The New England Journal of Medicine, 2015, 373:920-928, applicant’s citation), Tefferi et al. (Journal of Clinical Oncology, 2016, 34(15), 2016 Annual Meeting of the American Society of Clinical Oncology, Abstract number TPS7079), Mosoyan et al. (Leukemia, 2017, 31:2458-2467), and Bassett et al. (US 2014/0155465 A1, applicant’s citation).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are encompassed and rendered obvious by the ‘303 claims drawn to a method of treating a patient having myelofibrosis comprising administering “about 7.5 mg/kg to about 9.4 mg/kg” of a telomerase inhibitor, which is “imetelstat sodium”. It would have been obvious to one of ordinary skill in the art that the “patient” claimed in the ‘303 claims reads on a patient having no mutation in JAK2, CALR, and MPL, because imetelstat sodium at 9.4 mg/kg was reported to be useful for treating an MF patient having “no mutation” in JAK2, CALR, and MPL as evidenced by Baerlocher thus one of ordinary skill in the art would have applied the ‘303 claims to the aforementioned MF patient having no mutation. Further, it would have been obvious to administer imetelstat at 9.4 mg/kg every three weeks to an MF patient having “no mutation” in JAK2, CALR, and MPL because it was known in the art that imetelstat at 9.4 mg/kg every 2 weeks or less frequently was known to be useful for treating an MF patient having “no mutation” in JAK2, CALR, and MPL as reported by Baerlocher, and because Tefferi’s MF treatment regimen of imetelstat at 9.4 mg/kg every 3 weeks not only falls within the scope of Baerlocher’s disclosed treatment regimen but also was determined to be effective. Further, one of ordinary skill in the art would have been motivated to use the treatment regimen to the “no mutation” MF patient who has relapsed after JAK inhibitor therapy in view of Tefferi’s disclosure as explained in the §103 rejection above, which is fully incorporated by reference herein thus will not be repeated. Furthermore, assessing telomerase length and hTERT expression after imetelstat treatment was a known methodology as evidenced by Baerlocher, Mosoyan, and Bassett thus inclusion of the assessment method steps would have been obvious.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635